Citation Nr: 0423558	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  02-03 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for hypertensive vascular 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1951 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Montgomery, Alabama.  The veteran's notice of 
disagreement was received later that month.  A Statement of 
the Case (SOC) was issued and the veteran perfected his 
appeal in April 2002.

Received at the Board in July 2004 were various medical 
reports concerning a claim for service connection for a 
disability which is still pending at the RO.  This evidence 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
this claim has been developed and obtained, and all due 
process concerns have been addressed.

2.  The veteran's hypertensive vascular disease is manifested 
by diastolic pressure predominantly less than 110 and 
systolic pressure predominantly less than 200.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for hypertensive vascular disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.104, Diagnostic Code 7101 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board must address the notice and 
duty to assist requirements of VA as originally set out in 
the Veterans Claims Assistance Act of 2000 (VCAA), since 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A.  VA must notify 
the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO sent the veteran a letter in February 2004 in 
which he was informed of the VCAA.  Specifically, he was 
notified that evidence was needed that showed an increase in 
the severity of his hypertensive vascular disease and 
informed him of the evidence then currently of record.  The 
letter also informed him that VA was responsible for getting 
any relevant records from any Federal agency and that VA 
would make reasonable efforts to obtain any evidence from 
State or local governments, private medical providers, and/or 
current or former employers the veteran identified as long as 
he provided VA with enough information about the records so 
that a request could be made.  He was also informed that it 
was still his responsibility to make sure that VA received 
all requested records and that if the holder of the records 
declined to give VA the records, he would be so notified.  In 
May 2003 correspondence, the veteran indicated that he did 
not have any additional evidence but that he did have an 
upcoming examination.  After additional medical evidence was 
obtained, a Supplemental SOC (SSOC) was issued in April 2004 
and a de novo decision was entered by the decision review 
officer.
 
Because the VCAA notice in the instant case was not provided 
to the veteran prior to adjudication of his claim, the timing 
of the notice does not comply with the express requirements 
of the law.  See 38 U.S.C.A. § 5103(a) (West 2002).  Here, 
the veteran has actively pursued his claim by submitting 
private medical evidence and identifying VA treatment records 
in support of his claim.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  A de novo review of his 
claim was made in April 2004.  Accordingly, the Board 
considers the VA's notice requirements have been met and any 
error in timing is harmless.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The veteran's VA treatment records and identified 
private medical records have been associated with his claims 
folder.  He was afforded VA examinations in August 2001 and 
March 2004.  See 38 C.F.R. § 3.159(c)(4) (2003).  The 
resulting reports have been obtained.  The veteran, via his 
representative in the July 2004 informal hearing 
presentation, argues that VA has not afforded him an adequate 
examination, as he was not provided with an examination in 
which his hypertension was confirmed by readings taken two or 
more times on at least three different days.  As the 
reference in question is in connection with sustaining a 
diagnosis of hypertension, a VA examination over a period of 
days is not necessary in the instant case to properly 
evaluate the veteran's claim.  The evidence contains 
sufficient medical evidence reflecting numerous blood 
pressure readings upon which a decision can be made in the 
instant case.  Accordingly, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive and 
futile.  See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

The veteran submitted an X-report report that was received by 
the RO in May 2004.  He also submitted additional private 
medical records that were received by the Board in July 2004.  
While a waiver of initial RO review did not accompany the 
additional evidence, the evidence in question does not 
pertain to the issue under consideration herein.  Instead, 
the evidence is pertinent to a secondary service connection 
claim not currently before the Board.  As such, a remand for 
initial RO consideration is not appropriate or necessary in 
the instant case.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

The veteran asserts that he is entitled to a higher 
disability rating for his service-connected condition.  He 
specifically asserts that the evidence reveals that he has 
uncontrolled hypertension such that an evaluation in excess 
of his current 10 percent disability rating is warranted.  

A 10 percent evaluation is warranted for hypertensive 
vascular disease (essential arterial hypertension) where the 
diastolic pressure is predominantly 100 or more or if 
systolic pressure is predominantly 160.  A minimum 10 percent 
evaluation is also assigned when continuous medication is 
shown necessary for the control of hypertension and there is 
a history of diastolic blood pressure of predominantly 100 or 
more.  A 20 percent evaluation requires diastolic pressure of 
predominantly 110 or more or systolic pressure predominantly 
200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2003).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken 2 or more times on at least 3 
different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Id. at Note (1).

Here, a September 2000 note from a private physician, written 
on a prescription pad, indicates that the veteran had 
uncontrolled blood pressure readings of over 120 diastolic 
but that the veteran was off medication.  In contrast, all 
treatment records associated with the veteran's claims folder 
fail to reflect such diastolic readings. 

Specifically, private family center records from 2000 reflect 
blood pressure readings of 172/62, 190/94 and 124/60.  The 
records from 2000 reflect that the veteran was prescribed 
blood pressure medication.  A May 2001 family center record 
reflects that the veteran was prescribed blood pressure 
medication.

An August 2001 VA examination report reflects that the 
veteran had a blood pressure reading of 186/73 sitting, 
180/79 lying down, and 142/68 standing.  The report contains 
a diagnosis of hypertensive heart disease with a normal 
dobutamine stress test.  METS was unable to be estimated, as 
the veteran was unable to ambulate past 50 yards because of 
achy legs.

An April 2002 private hospital record contains a standing 
blood pressure reading of 175/80.

Private clinic records from 2002 contain the following blood 
pressure readings: 150/70, 130/72, 140/70, and 158/56.  An 
April 2002 VA treatment record contains a blood pressure 
reading of 170/80 while an October 2002 VA treatment record 
reflects a blood pressure reading of 132/70.

An April 2003 VA treatment record reflects a 166/70 blood 
pressure reading that was 144/78 when retaken.  A May 2003 VA 
treatment record contains a blood pressure reading of 162/53 
that was 143/51 after 10 minutes of sitting.

An April 2003 private clinic record contains a blood pressure 
reading of 152/68 that was 146/74 when retaken.  A September 
2003 and an October 2003 clinic record reflect 140/80 and 
140/72 blood pressure readings respectively.  

A January 2004 private clinic record reflects that the 
veteran's blood pressure was "good" and reflects that the 
veteran was prescribed blood pressure medication.

A March 2004 VA examination report reflects that the veteran 
had a sitting blood pressure reading of 144/59, a reading of 
122/61 sitting, and a reading of 13/67 standing.  The report 
contains a diagnosis of essential hypertension, under 
control.

As the above evidence clearly chronicles, the veteran's 
service-connected condition is manifested by diastolic 
readings (the second number) that range from the low 50s to 
80.  The systolic readings (the first number) range from 120 
to 190.  As the veteran's hypertensive vascular disease is 
not manifested by diastolic pressure of predominantly 110 or 
more or systolic pressure predominantly 200 or more, the 
veteran's disability picture does not more closely 
approximate the criteria for a 20 percent disability rating.  
See C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2003).  

In short, the preponderance of the evidence is against the 
veteran's increased rating claim.  The Board notes that when 
the preponderance of the evidence is against a claim, the 
doctrine of reasonable doubt is not for application.  See 
Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001).

In reaching this decision, the Board notes that while the 
medical evidence reveals that the veteran receives treatment 
for his service-connected disability on a regular basis and 
takes medication, the veteran's disability picture does not 
present manifestations that could be regarded as presenting 
an exceptional or unusual disability and the evidence is not 
reflective of factors that take it outside of the norm.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the disability at issue does not warrant referral for 
the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b) (2003).


ORDER

An increased rating for hypertensive vascular disease is 
denied.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



